Title: Joel Yancey to Thomas Jefferson, 20 October 1819
From: Yancey, Joel
To: Jefferson, Thomas


					
						Dr Sir
						
							Bedford
							20th Octr 19
						
					
					Yours of 14th & 16th  I received yesterday, in answer to that of the 14th permit me to asure you of my particular attentions to the contents, and at all times my best exertions to manage your estate here as well as I know how I wrote you on thursday last informing you of the amount of your Taxes which is 145d and some cents, I Should have mentioned the amount in my letter of 8th but had not then seen the Sheriff, it is higher this year, (owing to the Cty. and parish levies) then last I only state the amount from memory, having mislaid the memo I took, when I examined the list but I am certain it is between 145 & 146 dollars
					Moses Billy is at Tomahawk at work, he arrived at the Forest Monday night, (he says,) he came to me last Evening, I shall send him down as soon as I can get any person that I can depend upon to take charge of him, Hanahs, Billy has not made his appearance yet, but expect him to night if he Started on Monday as you expect,d but I had rather not see him, if you could dispose of him any other way that would be agreeable to you, I had at one time great hopes of reclaiming him, but for the last 12 Mos I despair of making him  any thing of  him, he is certainly the most consumate, bloody minded  Villan that I ever Saw of his age, and he becomes more & more daring as he increases in strength, Bowling Says, that Billy commenced the attack on him, with a stone in each hand, and struck him several times before he could get one of  them from him, and when he did so he used of it in self defence, he acknowledgs with a view to do him all the harm he could, Billy however in the scuffle got his thumb in his mouth and  it severely and made his escape Hanah Saw it all, and told me Billy had bitt and struck the overseer before I had seen him and she expected he was then looking me, I’m thus particular, at the request of Bowling, what must be done? They run from here to you, and from you here, I  Know of only one remedy
					
						Yrs truly
						
							Joel Yancey
						
					
				